State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 23, 2016                     106812
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JAMES RAYMOND,
                    Appellant.
________________________________


Calendar Date:   May 3, 2016

Before:   Garry, J.P., Egan Jr., Clark, Mulvey and Aarons, JJ.

                               __________


     Jane M. Bloom, Monticello, for appellant.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                               __________


      Appeal from a judgment of the County Court of Ulster County
(Williams Jr., J.), rendered April 25, 2014, convicting defendant
upon his plea of guilty of the crime of criminal contempt in the
first degree.

      Defendant waived indictment and pleaded guilty to a
superior court information charging him with criminal contempt in
the first degree. As part of his guilty plea, he also waived his
right to appeal, both orally and in writing. In accordance with
the terms of the plea agreement, he was thereafter sentenced as a
second felony offender to 1½ to 3 years in prison. He now
appeals.

      Appellate counsel seeks to be relieved of her assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
                              -2-                  106812

review of the record and counsel's brief, we agree. Accordingly,
the judgment is affirmed and counsel's request for leave to
withdraw is granted (see People v Cruwys, 113 AD2d 979, 980
[1985], lv denied 67 NY2d 650 [1986]; see generally People v
Stokes, 95 NY2d 633 [2001]).

      Garry, J.P., Egan Jr., Clark, Mulvey and Aarons, JJ.,
concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court